Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20            PageID.2560      Page 1 of 9


                             United States District Court
                             Eastern District of Michigan
                                  Southern Division

 United States of America,                       Criminal No. 17-20183

                     Plaintiff,                  Honorable Mark A. Goldsmith
 v.

 D-5 Harold Lashawn Nero,

                Defendant.
 ____________________________/

      Government’s Motion to Strike Nero’s Untimely and Improper Motion
             (“Supplemental Brief”) and to Stay Response (R. 492)

        On September 6, 2018, the Court by stipulation of the parties set a November

 14, 2018 motion cut-off. (R. 206: Stipulation and Order Setting Motion Cut-off). Ten

 months after the Court’s motion deadline, Defendant Harold Lashawn Nero filed a

 motion to suppress his voluntary statements. (R. 343: Motion to Suppress). Then almost

 2 years after that cut-off, he filed another motion to suppress based on a completely

 new basis—by challenging the search warrant. (R. 492). Perhaps to skirt the cut-off, he

 labeled his new motion a “supplemental brief.” (Id.). The Court should strike this filing

 whether the Court treats it as a new untimely motion or a reply brief.

        First, as a new motion, Nero does not attempt to make the necessary good cause

 showing for his violation of the Court’s September 6, 2018 Order, or this long delay.

 Nero cannot show Rule 12 good cause within the Sixth Circuit. Nero also failed to seek

 concurrence as required by Local Rule 7.1 and this Court. Second, if this filing is a reply




                                             1
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20        PageID.2561    Page 2 of 9


 brief, he waived any new arguments about the search warrant and it vastly exceeds the

 Court’s 5-page limit for replies.

        Pursuant to Local Rule 7.1, the government explained the nature of the motion

 and its legal basis and requested concurrence in the relief sought, but Nero did not

 concur.




                                          2
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20           PageID.2562      Page 3 of 9


                    Government’s Brief in Support of its Motion

 I.     Statement of Facts

        The Court’s September 6, 2018 Order established the deadline for motions as

 November 14, 2018. (R. 206: Stipulation and Order Setting Motion Cut-off). Nero filed

 several motions (including for suppression) within the set time. (R. 211, 217, 218, 241).

 He also joined or concurred in several codefendant motions. (R. 233: Joining and

 Concurring in R. 232; R. 249 Joinder in R. 235, 236, 237, 238, and 239).

        On September 18, 2019, more than 10 months after the deadline, Nero filed

 another motion to suppress. (R. 343). The government moved to strike that motion as

 untimely (R. 346: Motion), and the Court denied the government’s motion because

 Nero could not have filed his second suppression motion until he had received

 requested discovery and the Court’s resolution of a motion to compel. (R. 354: Order,

 1567). On October 21, 2019, the government responded to that motion to suppress.

 (R. 357: Response). On October 28, 2019, Nero filed his reply in support of his motion

 to suppress. (R. 364: Reply). Nero never mentioned a fault with the search warrant in

 any of his filings. The government is not aware of the Court requesting supplemental

 briefing.

        The Court set a later date (January 3, 2020) as the cut-off for motions in limine.

 (R. 373: Order). On January 2, 2020, Nero filed three motions in limine, all unrelated

 to the search or substance of his motion to suppress. See (R. 380, 381, 382).




                                            3
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20              PageID.2563     Page 4 of 9


        Now, almost 2 years after the substantive motion cut-off, and more than six

 months after the cut-off for motions in limine, Nero filed another motion to suppress

 under the label “supplemental brief.” In substance, this is a new motion based on a

 completely different basis—the search warrant. (R. 492). His motion does not mention

 the Court’s September 6, 2018 Order, the motion cut-off, or Rule 12.

 II.    Argument

 A.     Nero has not shown good cause for another suppression motion

        Nero fashions his motion to suppress based on the search warrant as a

 “supplemental brief.” But the substance, not his labeling, controls. See Trustees of Sheet

 Metal Workers' Local Union No. 80 Pension Tr. Fund v. Winchester Land, L.L.C., No. CV 10-

 12154, 2010 WL 11545352, at *1 (E.D. Mich. Sept. 10, 2010) (“A court’s power to grant

 relief stems from the substance of the relief requested, not the label attached to the

 motion.”); see also In re Gasel Transp. Lines, Inc., 326 B.R. 683, 693 (6th Cir. 2005) (“[A]

 court is not bound by how a party labels its motion. Obviously, the relief sought, that

 to be granted, or within the power of the court to grant, should be determined by

 substance, not a label.”); Effjohn Int'l Cruise Holdings, Inc. v. A & L Sales, Inc., 346 F.3d

 552, 560 (5th Cir. 2003) (“For starters, a court is not bound by how a party labels its

 motion. Obviously, ‘[t]he relief sought, that to be granted, or within the power of the

 court to grant, should be determined by substance, not a label.’”) (quoting Edwards v.

 City of Houston, 78 F.3d 983, 995 (5th Cir.1996) (en banc)); Peterson v. Cty. of Monroe, No.

 14-CV-12853, 2015 WL 1439882, at *1 (E.D. Mich. Mar. 27, 2015), aff’d (May 4, 2016)


                                              4
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20              PageID.2564     Page 5 of 9


 (Goldsmith, J.) (“Courts must ‘not rely solely on labels,’ but ‘probe deeper and examine

 the substance of the complaint.’”) (quoting Minger v. Green, 239 F.3d 793, 799 (6th Cir.

 2001)). The Court’s motion deadline in this case was November 14, 2018. (R. 206).

 Nero attempts an end-around by labeling this new motion a “supplemental brief,” even

 though the government is not aware of the Court requesting additional briefing. Nero’s

 filing is a new motion with a new basis for suppression.

        “Under the Federal Rules of Criminal Procedure, motions to suppress evidence

 must be raised by pretrial motion before the deadline set by the district court.

 Fed.R.Crim.P. 12(b)(3)(C),(c).” United States v. Walden, 625 F.3d 961, 964 (6th Cir. 2010).

 “If a party fails to raise a defense or objection that must be made by pretrial motion

 before the deadline, that defense or objection is waived.” Id. See also Fed.R.Crim.P. 12(e);

 United States v. Kincaide, 145 F.3d 771, 778 (6th Cir. 1998). “The potential harshness of a

 strict application of this rule is mitigated by a safety valve that allows district courts to

 grant relief from the waiver for ‘good cause.’” Walden, 625 F.3d at 964.

        Nero never mentions Rule 12, nor does he attempt to make the requisite good

 cause showing. Nero has had the relevant discovery for the search warrant and could

 have previously filed this motion, so he cannot show good cause for his late filing. See

 United States v. Gulley, No. 18-3577, 2019 WL 3035753, at *6 (6th Cir. July 11, 2019)

 (“We have repeatedly held that good cause to excuse non-compliance with a court-

 ordered deadline is absent if the failure to timely file resulted from the lawyer’s decision

 not to file a pretrial motion before the deadline.”); see also Walden, 625 F.3d at 964 (“if


                                              5
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20              PageID.2565     Page 6 of 9


 the failure to timely file occurred as a result of a lawyer’s conscious decision not to file

 a pretrial motion before the deadline, the party seeking a waiver will not be able to

 establish good cause.”). Instead, he filed this new motion almost two years late.

        Nero has not shown good cause within the meaning of Rule 12. See Gulley, 2019

 WL 3035753, at *6 (Denying second motion to suppress even where defendant claimed

 “information . . . only became available after the court’s deadline”).

 B.     Nero waived any new “reply” arguments

        If Nero’s new brief were treated as a reply, he cannot raise new arguments. Nero

 never asserted any claim about the search warrant in his motion to suppress or reply

 brief. See (R. 343, R. 364).

        “Arguments raised for the first time in a reply brief are waived.” United States v.

 Owens, 458 F. App’x 444, 446 (6th Cir. 2012) (citing Sanborn v. Parker, 629 F.3d 554, 579

 (6th Cir. 2010)); see also United States v. Hinson, No. CRIM. 12-20837-2, 2015 WL 400985,

 at *5 (E.D. Mich. Jan. 28, 2015) (Goldsmith, J.) (same); Croft v. United States, No. 13-

 CR-20568, 2019 WL 560254, at *4 n3 (E.D. Mich. Feb. 12, 2019) (Goldsmith, J.) (“A

 party waives an argument by raising it for the first time in reply.”) (citing Scottsdale Ins.

 Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008)). Nero waived any argument about the

 validity of the search warrant by not raising it in his motion to suppress.

 C.     Nero also failed to seek concurrence

        Nero failed to seek concurrence in the relief sought and violated Local Rule

 7.1(a). See LR 7.1(a)(2); see also Rainey v. U.S. Bank Nat. Ass'n, 2011 WL 4954154, at *1-


                                              6
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20            PageID.2566     Page 7 of 9


 2 (E.D. Mich. 2011) (Lawson, J.) (“movants must seek concurrence in the relief

 requested before filing a motion for relief in this Court. E.D. Mich. LR 7.1(a) . . .

 Plaintiffs’ counsel made no apparent attempt to conduct a conference as required by

 the Local Rules. His actions suggest that the only way plaintiffs’ counsel has honored

 the Local Rules is in their breach.”). Nero also ignored this Court’s rules for motion

 practice, which mandate strict compliance and specify that the Court will strike an

 offending motion. See United States District Court, Eastern District of Michigan,

 Practice Guidelines for Judge Mark A. Goldsmith (“The Court requires strict

 compliance with E.D. Mich. LR 7.1(a), which obligates moving parties to seek

 concurrence before filing any motion. A moving party must certify compliance with

 this obligation by setting forth in the first paragraph of every motion one of the

 following statements or one substantially similar . . . The failure to certify compliance

 with this paragraph will result in the motion being struck.”) (emphasis in original).1

         Nero’s brief is also 17 pages and ignores the Court’s Practice Guidelines for the

 brief’s length. See Id. (“The Court enforces the page limit set forth by E.D. Mich. LR

 7.1(d)(3) and does not routinely grant requests to file longer briefs. Requests to file an

 oversized brief must be made by motion, in which the moving party sets forth specific

 reasons justifying the need for additional pages.”). A reply brief has a five-page limit.

 See Local Rule 7.1(d)(3)(B) (“The text of a reply brief, including footnotes and

 signatures, may not exceed 5 pages.”).


 1
     https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=33.

                                             7
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20           PageID.2567    Page 8 of 9


 D.     The government requests a stay of the time to respond

        The government requests that the Court stay the time to respond to Nero’s

 suppression motion until 14 days after the Court has determined whether Nero can

 make the required good cause showing for his untimely motion, or his failure to comply

 with the local rules or Court’s practice guidelines.

 III.   Conclusion

        This Court should strike Nero’s untimely and improper filing (R. 492).

                                                  Respectfully Submitted,

                                                  Matthew Schneider
                                                  United States Attorney

                                                   /s Jerome F. Gorgon Jr.
                                                  JEROME F. GORGON JR.
                                                  Assistant United States Attorney
                                                  211 West Fort Street, Suite 2001
                                                  Detroit, Michigan 48226-3211
                                                  (313) 226-9676
                                                  jerome.gorgon@usdoj.gov

 Date: June 26, 2020




                                             8
Case 2:17-cr-20183-MAG-RSW ECF No. 493 filed 06/26/20         PageID.2568   Page 9 of 9




                                Certificate of Service

       I hereby certify that on June 26, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system, which will send

 notification to the attorneys of record, including Mark Magidson.


                                                /s Jerome F. Gorgon Jr.
                                               JEROME F. GORGON JR.
                                               Assistant United States Attorney
                                               211 West Fort Street, Suite 2001
                                               Detroit, Michigan 48226-3211
                                               (313) 226-9676
                                               jerome.gorgon@usdoj.gov




                                           9
